106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheila M. UNDERWOOD, Plaintiff-Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service, Defendant-Appellee.
No. 96-2291.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 9, 1997.Decided:  Jan. 16, 1997.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Patrick Michael Duffy, District Judge.  (CA-95-776-23BD-3)
Sheila M. Underwood, Appellant Pro Se.
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Sheila M. Underwood appeals the district court's order granting Runyon's motion for partial summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory and deny Appellant's motion to compel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.